             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA,               Case No. 19-00406-01/19-W-CR-RK

                  Plaintiff,            COUNT ONE: All Defendants
                                        (Conspiracy Distribute Methamphetamine
      v.                                and Heroin)
                                        21 U.S.C. §§ 841(a)(1), (b)(1)(A) & 846
(01) KAMEL MAHGUB ELBURKI,              NLT: 10 Years Imprisonment
[DOB: 02/22/1988],                      NMT: Life Imprisonment
                                        NMT: $10,000,000 Fine
(02) TAYLER CHARLES JONES,              NLT: 5 Years Supervised Release
[DOB: 01/23/1994],                      Class A Felony

(03) ASHLEY BROOKE CLEVENGER,   COUNT TWO: All Defendants
[DOB: 09/06/1982],              (Conspiracy to Commit Money Laundering)
                                18 U.S.C. §§1956(a)(1)(A)(i),(B)(i),(ii), & (h)
(04) DECEASED DEFENDANT REMOVED NMT: Twenty Years Imprisonment
                                NMT: $500,000 Fine
(05) RACHEL GALE SIMPSON,       NMT: Three Years Supervised Release
[DOB: 07/07/1983],              Class C Felony

(06) CORY MATTHEW JOBE,                 COUNTS THREE thru THIRTEEN:
[DOB: 04/24/1992],                      Defendants Elburki, Jones, Jobe, Ramirez,
                                        Ruiz, Fries, Fabulae, Saettone, Craft,
(07) JUSTIN REN’E RAMIREZ,              Turbyfill, Nieman, and Smith only
[DOB: 06/24/1996],                      (Possess Firearms with Drug Trafficking)
                                        18 U.S.C. § 924(c)(1)(A)(i), (ii), (iii) and 2
(08) DANIEL JESSIE RUIZ,                NLT: 5 Years and NMT Life Imprisonment
[DOB: 10/28/1984],                      NLT: 7 Years and NMT Life Imprisonment
                                        NLT: 10 Years and NMT Life Imprisonment
(09) ASHLEY ANNE FRIES,                 NMT: $250,000 Fine
[DOB: 12/17/1996],                      NMT: 5 Years Supervised Release
                                        Class A Felony
(10) MATTHEW JOHN FABULAE,
[DOB: 1/24/1989],                       COUNTS FOURTEEN – TWENTY-ONE:
                                        Defendants Elburki, Jones, Jobe, Fries,
(11) RICHARD DEAN SAETTONE, II          Fabulae, Saettone, Craft, Turbyfill, and
[DOB: 11/03/1980],                      Nieman, only
                                        (Felon Possess Firearm and Ammunition)
(12) MARY RUTH CRAFT                    18 U.S.C. §§ 922(g)(1), 924(a)(2) and 2
[DOB: 10/10/1977],                      NMT: 10 Years Imprisonment
                                        NMT: $250,000 Fine
(13) JAMES RUSSELL SCHROEDER            NMT: 3 Years Supervised Release
[DOB: 12/07/1972],                      Class C Felony


      Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 1 of 19
                                          COUNTS TWENTY-TWO thru
                                          TWENTY-FOUR: Defendants Ramirez,
(14) MICHAEL PAUL LAMBERT                 Ruiz, and Fabulae, only
[DOB: 01/01/1977],                        (Drug User in Possession of Firearms and
                                          Ammunition)
(15) SETH ALAN TURBYFILL                  18 U.S.C. §§ 922(g)(3) and 924(a)(2)
[DOB: 11/21/1988],                        NMT 10 Years Imprisonment
                                          NMT $250,000 Fine
(16) AMY LEANN NIEMAN, a/k/a “Amy         NMT 3 Years Supervised Release
Leann Simpson” “Amy Leann Matthews”       Class C Felony
[DOB: 09/09/1971],
                                          COUNT TWENTY-FIVE: Defendants
(17) IAN LEE COOK                         Elburki, Jones, Simpson, Jobe, Ramirez,
[DOB: 03/12/1993],                        Ruiz, Fabulae, Saettone, Craft, Schroeder,
                                          Lambert, and Jackson, only
(18) MEGAN ELIZABETH (LAWSON)             (Possession with intent to distribute
JACKSON                                   methamphetamine and heroin)
[DOB: 05/04/1993],                        21 U.S.C. §§ 841(a)(1), (b)(1)(A)
                                          NLT: 10 Years Imprisonment
(19) BRIAN DOUGLAS SMITH                  NMT: Life Imprisonment
[DOB: 10/10/1977)                         NMT: $10,000,000 Fine
                  Defendants.             NLT: 5 Years Supervised Release
                                          Class A Felony

                                          ALLEGATION OF CRIMINAL
                                          FORFEITURE: All Defendants
                                          21 U.S.C. § 853

                                          $100 Mandatory Special Assessment for each
                                          count of conviction

                         SUPERSEDING INDICTMENT


(1) KAMEL MAHGUB ELBURKI                                1, 2, 3, 14 and 25

(2) TAYLER CHARLES JONES                                1, 2, 4, 15 and 25

(3) ASHLEY BROOKE CLEVENGER                                  1 and 2

(5) RACHEL GALE SIMPSON                                    1, 2 and 25

(6) CORY MATTHW JOBE                                    1, 2, 5, 16 and 25

(7) JUSTIN REN’E RAMIREZ                                1, 2, 6, 22 and 25


                                      2


      Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 2 of 19
 (8) DANIEL JESSIE RUIZ                                   1, 2, 7, 23 and 25

 (9) ASHLEY ANNE FRIES                                      1, 2, 8 and 17

 (10) MATTHEW JOHN FABULAE                               1, 2, 9, 18, 24 and 25

 (11) RICHARD DEAN SAETTONE, II                           1, 2, 10, 19, and 25

 (12) MARY RUTH CRAFT                                     1, 2, 11, 20 and 25

 (13) JAMES RUSSELL SCHROEDER                                 1, 2 and 25

 (14) MICHAEL PAUL LAMBERT                                    1, 2 and 25

 (15) SETH ALAN TURBYFILL                                   1, 2, 12 and 21

 (16) AMY LEANN NIEMAN, a/k/ “Amy                           1, 2, 12 and 21
 Leann Simpson” “Amy Leann Matthews”

 (17) IAN LEE COOK                                                1, 2

 (18) MEGAN ELIZABETH (LAWSON)                                1, 2 and 25
 JACKSON

 (19) BRIAN DOUGLAS SMITH                                    1, 2, and 13

      THE GRAND JURY CHARGES THAT:

                              COUNT ONE – all Defendants
  (Conspiracy to Distribute 500 Grams of Methamphetamine and One kilogram of Heroin)

      Between on or about January 1, 2017, and September 30, 2020, the exact dates unknown

to the Grand Jury, within the Western District of Missouri and other places, KAMEL MAHGUB

ELBURKI, TAYLER CHARLES JONES, ASHLEY BROOKE CLEVENGER, RACHEL GALE

SIMPSON, CORY MATTHEW JOBE, JUSTIN REN’E RAMIREZ, DANIEL JESSIE RUIZ,

ASHLEY ANNE FRIES, MATTHEW JOHN FABULAE, RICHARD DEAN SAETTONE, II,

MARY RUTH CRAFT, JAMES RUSSELL SCHROEDER, MICHAEL PAUL LAMBERT,

SETH ALAN TURBYFILL, AMY LEANN NIEMAN, a/k/a “Amy Leann Simpson” “Amy Leann

Matthews,” IAN LEE COOK, MEGAN ELIZABETH (LAWSON) JACKSON, and BRIAN
                                   3


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 3 of 19
DOUGLAS SMITH, defendants herein, did knowingly and intentionally combine, conspire,

confederate, and agree with each other, and others, both known and unknown to the Grand Jury,

to distribute five-hundred (500) grams and more of methamphetamine, a Schedule II controlled

substance, and one kilo and more of heroin, a Schedule I controlled substance, all contrary to the

provisions of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A) and 846.

                                COUNT TWO – all Defendants
                           (Conspiracy to commit Money Laundering)

       Between on or about January 1, 2017, and September 30, 2020, the exact dates unknown

to the Grand Jury, within the Western District of Missouri and other places, KAMEL MAHGUB

ELBURKI, TAYLER CHARLES JONES, ASHLEY BROOKE CLEVENGER, EDWARD

JASON ALBERTY, JR., RACHEL GALE SIMPSON, CORY MATTHEW JOBE, JUSTIN

REN’E RAMIREZ, DANIEL JESSIE RUIZ, ASHLEY ANNE FRIES, MATTHEW JOHN

FABULAE, RICHARD DEAN SAETTONE, II, MARY RUTH CRAFT, JAMES RUSSELL

SCHROEDER, MICHAEL PAUL LAMBERT, SETH ALAN TURBYFILL, AMY LEANN

NIEMAN, a/k/a “Amy Leann Simpson” “Amy Leann Matthews,” IAN LEE COOK, MEGAN

ELIZABETH (LAWSON) JACKSON, and BRIAN DOUGLAS SMITH, defendants herein, and

others, both known and unknown to the Grand Jury, knowing that the property involved in the

financial transactions represented the proceeds of some form of unlawful activity, did knowingly

and intentionally combine, conspire, confederate and agree with each other and others, both known

and unknown to the Grand Jury, to conduct financial transactions which in fact involved the

proceeds of a specified unlawful activity, to wit: conspiracy to distribute controlled substances and

possession with intent to distribute controlled substances, contrary to the provisions of Title 21,

United States Code, Sections 841(a)(1) and 846, as charged in Counts One and Twenty-Five of


                                                 4


         Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 4 of 19
this indictment, with the intent to promote the carrying on of that specified unlawful activity, to

wit: items of value, including cash, obtained from illegal controlled substance sales (i.e.

“proceeds”) were used in whole or part to purchase additional controlled substances for sale, thus

promoting the charged conspiracy and other drug activity, and additionally, knowing the

transactions were designed to conceal the nature, source, location, ownership, and control of the

said proceeds and to avoid reporting requirements, in that cash, obtained from controlled substance

sales (i.e., “proceeds”), was then deposited, in whole or part, into various financial institution

accounts or stored, used, transmitted, or transported in such a manner as to conceal its true nature,

source, location ownership, and control, and to avoid bank reporting requirements, all thus

concealing the proceeds from the drug conspiracy and other drug activity.

         All in violation of Title 18, United States Code, Sections 1956(a)(1)(A)(i), (B)(i), (ii) and

(h).

         The object of the conspiracy was to use drug sale proceeds to promote the drug trafficking

charges in Counts One and Twenty-Five, and to conceal drug sale proceeds of that drug

trafficking conspiracy and other drug activity.

         The manner and means by which the conspiracy was sought to be accomplished included,

among others, the following:

         1.     It was part of the conspiracy that its members would and did buy and sell illicit

drugs.

         2.     It was further a part of the conspiracy that its members would and did obtain

proceeds, in different ways or forms, from said buying and selling of illicit drugs.




                                                  5


          Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 5 of 19
       3.      It was further a part of the conspiracy that its members would and did treat the said

proceeds in such a manner as to conceal the nature, source, location, ownership, and control of

said proceeds and to avoid reporting requirements of said proceeds.

       4.      It was further a part of the conspiracy that its members would and did promote the

conspiracy and other drug activity by exchanging items of value they obtained in a variety of

manners for drugs to use and sale.

       5.      It was further a part of the conspiracy that its members would and did promote the

conspiracy and other drug activity by obtaining additional illicit drugs for distribution with said

proceeds.

       6.      It was further part of the conspiracy that its members would and did obtain assets

with cash drug proceeds and did not identify the cash as drug proceeds.

       7.      It was further a part of the conspiracy that its members would and did deposit or

transmit cash drug proceeds in and with various financial institutions and money transmitting

businesses and not identify them as drug proceeds.

       In furtherance of the conspiracy and to affect the objects of the conspiracy, the following

overt acts, among others, were committed in the Western District of Missouri and elsewhere:

       1.      During the conspiracy period, conspirators both charged and uncharged, paid cash

for controlled substances, thereby obscuring the drug trafficking conspiracy.

       2.      During the conspiracy period, conspirators packaged, transported, stored and used

said proceeds without revealing their true source and in a manner as to conceal that true source.

       3.      During the conspiracy period, conspirators operated with coded terms and

maintained coded records of drug amounts sold and cash proceeds collected or owed for drugs,

thereby obscuring the nature and source of the cash.

                                                 6


         Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 6 of 19
       4.      During the conspiracy period, conspirators used cash proceeds from drug sales to

fund other activities such as real property purchases, personal property purchases, travel, and living

expenses, thereby obscuring the nature, source, or ownership of the cash.

       5.      During the conspiracy period, cash from drug sale proceeds was deposited,

transmitted, or stored in such a manner so as to not reveal its source, location, or ownership and to

avoid reporting requirements.

       6.      During the conspiracy, on multiple occasions, conspirators took cash obtained from

drug sales and used those drug sale proceeds to purchase additional controlled substances.

       All in violation of Title 18, United States Code, Sections 1956(a)(1)(A)(i), (B)(i), (ii) and

(h).

                                        COUNT THREE
                                     Defendant Elburki only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, KAMEL MAHGUB ELBURKI, in furtherance of and during and in

relation to drug trafficking crimes for which he may be prosecuted, as set out in this indictment

and otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge

firearms, to-wit: a loaded Glock 27, .40 caliber semi-automatic handgun, serial number CVS588

and a loaded Taurus G2c, 9 mm semi-automatic handgun, serial number TLU21988, all contrary

to the provisions of Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and (iii).




                                                  7


         Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 7 of 19
                                         COUNT FOUR
                                       Defendant Jones only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, TAYLER CHARLES JONES, in furtherance of and during and in

relation to drug trafficking crimes for which he may be prosecuted, as set out in this indictment

and otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge

firearms, to-wit: a loaded Glock model 30S, .45 caliber semi-automatic handgun, serial number

BGBZ764, and various other firearms, all contrary to the provisions of Title 18, United States

Code, Sections 924(c)(1)(A)(i), (ii), and (iii).

                                         COUNT FIVE
                                       Defendant Jobe only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, CORY MATTHEW JOBE, in furtherance of and during and in relation

to drug trafficking crimes for which he may be prosecuted, as set out in this indictment and

otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge firearms,

to-wit: a loaded Taurus .38 caliber revolver, serial number JU45385, all contrary to the provisions

of Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and (iii).

                                          COUNT SIX
                                     Defendant Ramirez only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

                                                   8


         Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 8 of 19
of Missouri, the defendant, JUSTIN REN’E RAMIREZ, in furtherance of and during and in

relation to drug trafficking crimes for which he may be prosecuted, as set out in this indictment

and otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge

firearms, to-wit: a loaded Glock 27, .40 caliber semi-automatic handgun, serial number CVS588

and a loaded Taurus G2c, 9 mm semi-automatic handgun, serial number TLU21988, all contrary

to the provisions of Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and (iii).

                                         COUNT SEVEN
                                        Defendant Ruiz only
                       (Possess, Carry, Use, Firearm with Drug Trafficking)

        On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, DANIEL JESSIE RUIZ, in furtherance of and during and in relation

to drug trafficking crimes for which he may be prosecuted, as set out in this indictment and

otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge firearms,

to-wit: more than sixty rifles, shotguns, semi-automatic handguns, and other firearms, explosives,

ammunition, and weapons, seized from his residence February 22, 2019, October 23, 2019, and

December 2, 2019, all contrary to the provisions of Title 18, United States Code, Sections

924(c)(1)(A)(i), (ii), and (iii).

                                         COUNT EIGHT
                                        Defendant Fries only
                       (Possess, Carry, Use, Firearm with Drug Trafficking)

        On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to crimes of violence and drug trafficking crimes

within the Western District of Missouri, the defendant, ASHLEY ANNE FRIES in furtherance of

and during and in relation to crimes of violence and drug trafficking crimes for which she may be

                                                  9


          Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 9 of 19
prosecuted, as set out in this indictment and otherwise, did knowingly and intentionally carry,

possess, use, brandish, and discharge firearms, to-wit: a Glock Model 23, .40 caliber semi-

automatic handgun, serial number ACNG048, all contrary to the provisions of Title 18, United

States Code, Sections 924(c)(1)(A)(i), (ii), and (iii).

                                         COUNT NINE
                                     Defendant Fabulae only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to crimes of violence and drug trafficking crimes

within the Western District of Missouri, the defendant, MATTHEW JOHN FABULAE, in

furtherance of and during and in relation to crimes of violence and drug trafficking crimes for

which he may be prosecuted, as set out in this indictment and otherwise, did knowingly and

intentionally carry, possess, use, brandish, and discharge firearms, to-wit: a loaded Imperial .22

caliber revolver, serial number 29025, an American Tactical Imports AR-15, .223 caliber, semi-

automatic handgun, loaded with 30 rounds, serial number NS159813, a loaded Smith and Wesson

MP-40, semi-automatic handgun, serial number HWM9784, all contrary to the provisions of Title

18, United States Code, Sections 924(c)(1)(A)(i), (ii), and (iii).

                                         COUNT TEN
                                     Defendant Saettone only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, RICHARD DEAN SAETTONE, II, in furtherance of and during and

in relation to drug trafficking crimes for which he may be prosecuted, as set out in this indictment

and otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge

                                                  10


         Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 10 of 19
firearms, to-wit: a loaded SCCY CPX-2, 9 mm semi-automatic handgun, serial number 147965,

all contrary to the provisions of Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and

(iii).

                                       COUNT ELEVEN
                                       Defendant Craft only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

         On or about between January 1, 2017, and September 30, 2020, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, MARY RUTH CRAFT, in furtherance of and during and in relation to

drug trafficking crimes for which he may be prosecuted, as set out in this indictment and otherwise,

did knowingly and intentionally carry, possess, use, brandish, and discharge firearms, to-wit: a

stolen Lamberta Glock Model 43, 9 mm semi-automatic pistol, serial number ADEL214, and a

Cobra, Model CB9, 9 mm derringer, serial number CT230574, all contrary to the provisions of

Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and (iii).

                                       COUNT TWELVE
                             Defendants Turbyfill and Nieman, only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

         On or about between January 1, 2017, and September 30, 2020, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendants, SETH ALAN TURBYFILL and AMY LEANN NIEMAN, a/k/a

“Amy Leann Simpson” “Amy Leann Matthews,” aiding and abetting each other, in furtherance of

and during and in relation to drug trafficking crimes for which he may be prosecuted, as set out in

this indictment and otherwise, did knowingly and intentionally carry, possess, use, brandish, and

discharge firearms, to-wit: a Ruger EC9 9 mm semi-automatic handgun bearing serial number



                                                  11


          Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 11 of 19
45639231, contrary to the provisions of Title 18, United States Code, Sections 924(c)(1)(A)(i),

(ii), (iii) and 2.

                                      COUNT THIRTEEN
                                       Defendant Smith only
                      (Possess, Carry, Use, Firearm with Drug Trafficking)

         On or about between January 1, 2017, and September 30, 2020, within the Western District

of Missouri, and other places, but all related to drug trafficking crimes within the Western District

of Missouri, the defendant, BRIAN DOUGLAS SMITH, in furtherance of and during and in

relation to drug trafficking crimes for which he may be prosecuted, as set out in this indictment

and otherwise, did knowingly and intentionally carry, possess, use, brandish, and discharge

firearms, to-wit: various firearms associated with SMITH as recorded on various media that was

recovered by law enforcement during the investigation and as further described in discovery,

contrary to the provisions of Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), (iii) and

2.

                                     COUNT FOURTEEN
                                     Defendant Elburki only
                          (Felon in Possession of a Firearm and Ammunition)

         On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, KAMEL MAHGUB ELBURKI, defendant, knowing he had been convicted of a

crime punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearm and ammunition, to wit: a loaded Glock 27, .40 caliber

semi-automatic handgun, serial number CVS588 and a loaded Taurus G2c, 9 mm semi-automatic

handgun, serial number TLU21988, and various ammunition, all which had been transported in

interstate commerce, all contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                                 12


          Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 12 of 19
                                     COUNT FIFTEEN
                                     Defendant Jones only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, TAYLER CHARLES JONES, defendant, knowing he had been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearm and ammunition, to wit: a loaded Glock model 30S, .45

caliber semi-automatic handgun, serial number BGBZ764, and various other firearms and

ammunition, all which had been transported in interstate commerce, all contrary to the provisions

of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                     COUNT SIXTEEN
                                     Defendant Jobe only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, CORY MATTHEW JOBE, defendant, knowing he had been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearm and ammunition, to wit: a loaded Taurus .38 caliber

revolver, serial number JU45385, and various ammunition, all which had been transported in

interstate commerce, all contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                   COUNT SEVENTEEN
                                     Defendant Fries only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, ASHLEY ANNE FRIES, defendant, knowing she had been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

                                               13


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 13 of 19
affecting interstate commerce, a firearm and ammunition, to wit: a Glock Model 23, .40 caliber

semi-automatic handgun, serial number ACNG048, and various ammunition, all which had been

transported in interstate commerce, all contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                    COUNT EIGHTEEN
                                    Defendant Fabulae only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, MATTHEW JOHN FABULAE, defendant, knowing he had been convicted of a

crime punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearm and ammunition, to wit: a loaded Imperial .22 caliber

revolver, serial number 29025, an American Tactical Imports AR-15, .223 caliber, semi-automatic

handgun, loaded with 30 rounds, serial number NS159813, a loaded Smith and Wesson MP-40,

semi-automatic handgun, serial number HWM9784, and various ammunition, all which had been

transported in interstate commerce, all contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                     COUNT NINETEEN
                                    Defendant Saettone only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, within the Western District

of Missouri, RICHARD DEAN SAETTONE, II, defendant, knowing he had been convicted of a

crime punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearm and ammunition, to wit: a loaded SCCY CPX-2, 9 mm

semi-automatic handgun, serial number 147965, and various ammunition, all which had been



                                                14


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 14 of 19
transported in interstate commerce, all contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                     COUNT TWENTY
                                     Defendant Craft only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and September 30, 2020, within the Western District

of Missouri, MARY RUTH CRAFT, defendant, knowing she had been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, firearms and ammunition, to wit: a stolen Lamberta Glock Model

43, 9 mm semi-automatic pistol, serial number ADEL214, and a Cobra, Model CB9, 9 mm

derringer, serial number CT230574, and various ammunition, all which had been transported in

interstate commerce, all contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                  COUNT TWENTY-ONE
                            Defendants Turbyfill and Neiman, only
                         (Felon in Possession of a Firearm and Ammunition)

       On or about between January 1, 2017, and September 30, 2020, within the Western District

of Missouri, SETH ALAN TURBYFILL and AMY LEANN NIEMAN, a/k/a “Amy Leann

Simpson” “Amy Leann Matthews,” defendants, aiding and abetting each other, and knowing they

had been convicted of a crime punishable by imprisonment for a term exceeding one year, did

knowingly possess, in and affecting interstate commerce, a firearm and ammunition, to wit: a

Ruger EC9 9 mm semi-automatic handgun bearing serial number 45639231, and various

ammunition, all which had been transported in interstate commerce, all contrary to the provisions

of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2) and 2.



                                                15


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 15 of 19
                                 COUNT TWENTY-TWO
                                  Defendant Ramirez only
                   (Drug User in Possession of Firearms and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, in the Western District of

Missouri, and other places, the defendants, JUSTIN REN’E RAMIREZ, knowing he was an

unlawful user of and addicted to controlled substances as defined in Title 21, United States Code,

Section 802, including methamphetamine, heroin, cocaine, and marijuana, did knowingly possess,

in and affecting commerce, firearms and ammunition, to wit: a loaded Glock 27, .40 caliber semi-

automatic handgun, serial number CVS588 and a loaded Taurus G2c, 9 mm semi-automatic

handgun, serial number TLU21988, and various ammunition, all which had been transported in

interstate commerce and all in violation of Title 18, United State Code, Sections 922(g)(3) and

924(a)(2).

                                COUNT TWENTY-THREE
                                    Defendant Ruiz only
                   (Drug User in Possession of Firearms and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, in the Western District of

Missouri, and other places, the defendant, DANIEL JESSIE RUIZ, knowing he was an unlawful

user of and addicted to controlled substances as defined in Title 21, United States Code, Section

802, including methamphetamine, heroin, cocaine, and marijuana, did knowingly possess, in and

affecting commerce, firearms and ammunition, to wit: more than sixty rifles, shotguns, semi-

automatic handguns, and other firearms, explosives, ammunition, and weapons, seized from his

residence February 22, 2019, October 23, 2019, and December 2, 2019, all which had been

transported in interstate commerce and all in violation of Title 18, United State Code, Sections

922(g)(3) and 924(a)(2).



                                               16


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 16 of 19
                                COUNT TWENTY-FOUR
                                  Defendant Fabulae only
                   (Drug User in Possession of Firearms and Ammunition)

       On or about between January 1, 2017, and December 12, 2019, in the Western District of

Missouri, and other places, the defendant, MATTHEW JOHN FABULAE, knowing he was an

unlawful user of and addicted to controlled substances as defined in Title 21, United States Code,

Section 802, including methamphetamine, heroin, cocaine, and marijuana, did knowingly possess,

in and affecting commerce, firearms and ammunition, to wit: a loaded Imperial .22 caliber

revolver, serial number 29025, an American Tactical Imports AR-15, .223 caliber, semi-automatic

handgun, loaded with 30 rounds, serial number NS159813, a loaded Smith and Wesson MP-40,

semi-automatic handgun, serial number HWM9784, and various ammunition, all which had been

transported in interstate commerce and all in violation of Title 18, United State Code, Sections

922(g)(3) and 924(a)(2).

                                  COUNT TWENTY-FIVE
Defendants ElBurki, Jones, Simpson, Jobe, Ramirez, Ruiz, Fabulae, Saettone, Craft, Schroeder,
                                  Lambert, and Jackson, only
(Possession with intent to distribute 500 Grams of methamphetamine and one kilo of heroin)

       Between on or about January 1, 2017, and September 30, 2020, within the Western

District of Missouri and other places, KAMEL MAHGUB ELBURKI, TAYLER CHARLES

JONES, RACHEL GALE SIMPSON, CORY MATTHEW JOBE, JUSTIN REN’E RAMIREZ,

DANIEL JESSIE RUIZ, MATTHEW JOHN FABULAE, RICHARD DEAN SAETTONE, II,

MARY RUTH CRAFT, JAMES RUSSELL SCHROEDER, MICHAEL PAUL LAMBERT, and

MEGAN ELIZABETH (LAWSON) JACKSON, defendants herein, did knowingly and

intentionally possess with the intent to distribute five-hundred (500) grams and more of

methamphetamine, a Schedule II controlled substance, and one kilogram and more of heroin, a


                                               17


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 17 of 19
Schedule I controlled substance, contrary to the provisions of Title 21, United States Code,

Sections 841(a)(1), (b)(1)(A).


                              ALLEGATIONS OF FORFEITURE

       The allegations contained in Counts One and Two of this indictment are re-alleged and

incorporated by reference for the purpose of alleging forfeiture, respectively, pursuant to the

provisions of Title 21, United States Code, Section 853 and Title 18, United States Code,

Section 982(a)(1).

       Upon conviction of Count One, each defendant named herein shall forfeit to the

United States all property, real and personal, constituting or derived from any proceeds the

defendant obtained directly and indirectly as a result of the violation incorporated by reference in

this Allegation of Forfeiture and all property used, or intended to be used, in any manner or part,

to commit, and to facilitate the commission of the violation incorporated by reference in this

allegation, including, but not limited to, a money judgment of approximately $1,745,000.00 in

United States currency, and any interest and proceeds traceable thereto, in that at least this sum,

in aggregate, was received in exchange for, or is traceable thereto, the unlawful distribution of

more than 150 kilograms (5300 ounces) of methamphetamine, based on an average street price

of $250.00 per ounce and the unlawful distribution of more than 10 kilos of heroin (353 ounces),

based on an average street price of $1,200.00 an ounce. Upon conviction of Count Two, each

defendant shall forfeit to the United States any property, real or personal, involved in such

offense or any property traceable to such property, including, but not limited to, a money

judgment of approximately $1,745,000.00 in United States currency, and any interest and

proceeds traceable thereto, in that at least this sum, in aggregate, was involved in the money

laundering conspiracy.
                                                 18


        Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 18 of 19
                                             FIREARMS

        Any firearms recovered during the investigation of this case, including, but not limited to,

those specifically listed in Counts Three thru Twenty-four above, as they were all used, or

intended to be used, in any manner or part, to commit, and to facilitate the commission of the

violations incorporated by reference in this allegation.

                                       SUBSTITUTE ASSETS

        If any of the above-described forfeitable property of the above-named defendants, as a result

of any act or omission of the defendants B

        (1)     cannot be located upon the exercise of due diligence;

        (2)     has been transferred or sold to or deposited with, a third person;

        (3)     has been placed beyond the jurisdiction of the Court;

        (4)     has been substantially diminished in value; or

        (5)     has been commingled with other property which cannot be subdivided without
                difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of said defendants up to the value of the above-described

forfeitable property.

        All in violation of Title 21, United States Code, Section 853, and pursuant to Rule 32.2(a),

Federal Rules of Criminal Procedure.

                                                           A TRUE BILL.

9/30/2020                                                  /s/ Sean Saunders
DATE                                                       FOREPERSON OF THE GRAND JURY

/s/ Bruce Rhoades
Bruce Rhoades
Assistant United States Attorney
Western District of Missouri


                                                   19


         Case 4:19-cr-00406-RK Document 144 Filed 09/30/20 Page 19 of 19
